Citation Nr: 1216624	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO. 08-14 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for status-post skin graft of the lower extremities (claimed as a bilateral thigh disorder).

2. Entitlement to a total disability based on individual unemployability due to service-connected disabilities (TDIU).

3. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to August 1964. 

This matter comes before the Board of Veterans' Appeal (Board) on appeal of a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

Although the Veteran requested a hearing before the Board in a June 2010 statement, he subsequently submitted another statement to withdraw his hearing request. His hearing request has been withdrawn. 38 C.F.R. § 20.704 (2011).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The following issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction; therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. The issues include whether new and material evidence has been received to reopen claims of entitlement to service connection for the following claimed disabilities: peripheral neuropathy of the bilateral legs (to include the bilateral knees, calves, and hips); low back pain; heart and lung disease; arthritis of multiple joints; and residuals of a left ankle fracture. Additionally, the issue of entitlement to a waiver of recovery of an overpayment of nonservice-connected pension benefits has also been raised by the record, but has not been adjudicated by the AOJ and must be referred for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record indicates that the Veteran receives benefits from the Social Security Administration due to an unspecified disorder. Although disability determinations by the SSA are not controlling on VA, they are pertinent to the adjudication of a claim for VA benefits and VA has a duty to assist the Veteran in gathering these records.  Voerth v. West, 13 Vet. App. 117 (1999); Hayes v. Brown, 9 Vet. App. 67, 74 (1996). VA must make as many requests as necessary to obtain "relevant" SSA records, unless a determination is made that the records do not exist or that further efforts would be futile. 38 C.F.R. § 3.159(c)(2). The Court has held that a SSA determination is critical to a determination of the Veteran's ability to engage in substantially gainful employment. Martin v. Brown, 4 Vet. App. 134, 140 (1993). Thus, a remand is warranted to obtain these records.  

The Veteran has claimed entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). In order to establish  for TDIU, there must be an impairment so severe that it is impossible to follow a substantially gainful occupation. See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16. In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

VA regulations establish objective and subjective standards for an award of total rating based on unemployability. When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more. When there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation. See 38 C.F.R. § 4.16(a). A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a). 

The Veteran currently does not meet the schedular criteria for consideration of unemployability under 38 C.F.R. § 4.16(a), but he has raised additional claims of service connection that could affect his eligibility under the schedular criteria. The Board has referred the additional claims raised by the Veteran above. As those claims are inextricably intertwined with the Veteran's claim of entitlement to TDIU, the Board cannot render a decision on that issue. See Harris v. Derwinski, 1 Vet.App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

Accordingly, the case is REMANDED for the following action:

1. The RO must ascertain if the Veteran received any VA, non-VA, or other medical treatment before his death that is not evidenced by the current record - to specifically include, but not limited to, any VA treatment records not currently associated with the record. 

* The RO must then obtain these records, as well as any other pertinent records, and associate them with the claims folder. In particular, the RO must ensure that it has obtained all of the Veteran's VA treatment records from the Baltimore and Tallahassee VA Medical Centers dated after July 2009.

* If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records. 

* Afford the Veteran an additional opportunity to submit any information that is not evidenced by the current record.

2. The RO must ascertain whether the Veteran is in receipt of benefits by the Social Security Administration (SSA). If so, the RO must request that the SSA produce all records associated with the award of any Social Security benefits (Supplemental Security Disability Income) pertaining to the Veteran, including copies of any and all award letters and all medical records associated with those award letters. If such records are unavailable, obtain a written response from SSA indicating that these records were lost, destroyed, or were otherwise unavailable.

3. After completion of any additional development of the evidence that the agency of original jurisdiction may deem necessary, the RO/AMC should review the record and readjudicate whether new and material evidence has been received to reopen the claims of entitlement to service connection for status-post skin graft of the lower extremities and bilateral pes planus. If the benefits sought remain denied, the Veteran and his representative should be issued an appropriate SSOC that addresses all evidence received after the May 2008 SOC (status post-skin graft of the lower extremities) and the May 2010 SOC (bilateral pes planus), and they  should be afforded an opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

4. Following the above action, review the evidence, take any additional development deemed necessary, and adjudicate the issues of whether new and material evidence was received to reopen the following service connection claims: peripheral neuropathy of the bilateral legs (to include the bilateral knees, calves, and hips); low back pain; heart and lung disease; arthritis of multiple joints; and a left ankle fracture. 

5. Afterwards, review and readjudicate the Veteran's claim of entitlement to TDIU. If the benefit sought remains denied, the Veteran and his authorized representative must be issued a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal. An appropriate period of time must be allowed for response. The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).



